Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species III, in the reply filed on 02/08/2022 is acknowledged.  The traversal is on the ground(s) that 
	“the Office Action makes no specific assertion of serious burden and provides no reasoned 	explanation as to why there would be serious burden in searching and examining all claims 1-20.” 
	In response to the argument, the Examiner refer to the office action mailed 01/07/2022 that clearly stated specific assertion of serious burden and reasoned explanation as to why searching and examining all claims 1-20 would be serious burden. As stated in the restriction requirement mailed 01/07/2022, 
“There is a search and/or examination burden for the patentably distinct species as set forth above because the species or groupings of patentably indistinct species require a different field of search (e.g. employing different search strategies or search queries)” based on the mutually exclusive characteristic and/or claimed subjected matters of the species. Specifically, claimed subject matters “first and second antenna feeds configured to at least one of transmit and receive a first coherent beam and a second coherent beam, the plurality of reflectarray elements have a geometry, and the plurality of reflectarray elements each comprise variable dimensions with respect to each other and are selectively distributed on the reflector to provide the second wireless signal as the coherent beam based on the selective phase-delay of the second wireless signal of each respective one of the plurality of reflectarray elements” which appeared in species III but are not cited in other species; and recognized claimed subjected matters", each of the reflectarray elements comprising a dipole element which comprises, on the same surface of the substrate, a crossed-dipole portion and a looped-dipole portion” which appeared in species II but are not cited in other species.
Therefore, there is clearly an examination and search burden of these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search employing different search queries; and /or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, the restriction requirement is PROPER, NOT withdrawn and made FINAL
Accordingly, elected species III is considered in this office action. It is noted that the Applicant indicted the elected species III directed to claims 1-4 and 7-14. However, claims 7-14 are dependent claims that depend on independent claim 5 drawn to the embodiment of species II. Therefore, claims 7-14 will exclude from the examination of elected species III. In other words, elected species III, directed to claims 1-4 is considered as below; and non-elected claims 5-20 are withdrawn from the consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3 and 4, both recite the limitation “the plurality of reflectarray elements” in line 1.  There is insufficient antecedent basis for this limitation in the claims. 
	As best understood for an examination, a recitation “wherein the reflectarray comprises a plurality of reflectarray elements” should be added before the limitation “the plurality of reflectarray elements” in order to provide the antecedent basis for the limitation. Corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Regarding recitations throughout the claims that an element is “configured to/for/ so that/such that/such as” perform a function, it is the position of the Office that such recitations are not positively recited structural limitations, and thus, only require the ability to so perform. In this case, the prior art references as applied herein are construed to at least possess such ability. 

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peebles et al (US 6,211,835).
	Respecting claim 1, Peebles discloses, at least in Fig. 3 and cols. 5-6,  a reflectarray antenna system comprising  a first antenna feed  (22) configured to at least one of transmit and receive a first wireless signal occupying a first frequency band; a second antenna feed (22) configured to at least one of transmit and receive a second wireless signal occupying a second frequency band; and a reflector (25) comprising a reflectarray and being configured to provide the first wireless signal and the second wireless signal as a first coherent beam and a second coherent beam, respectively, the reflectarray being configured to selectively phase-delay at least one of the first and second wireless signals to provide the respective at least one of the first and second coherent beams.  
	Respecting claim 2, Peebles further discloses the reflector (25) comprises one of a flat surface and a surface that is curved along a single dimension.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peebles in view of Maruyama (US 2010/0220036 of record).
Respecting claim 3, Peebles discloses every feature of the claimed invention except a plurality of reflectarray elements a geometry, and wherein the plurality of reflectarray elements each comprise variable dimension comprise variable dimensions with respect to each other Maruyama discloses a reflectarray antenna system (Fig. 11) comprising a plurality of reflectarray elements (array elements 1-15 in Figs. 3-4 and paragraph hereafter paras.0093-0094) have a geometry that is tuned to be substantially transparent with respect to the first frequency band and is configured to selectively phase-delay the second wireless signal, and wherein the plurality of reflectarray elements each based on the selective phase-delay of the second wireless signal of each respective one of the plurality of reflectarray elements. comprise variable dimensions with respect to each other (variable dimension dipoles in Fig. 3 & par. 0094) and are selectively distributed on the reflector to provide the second wireless signal as the coherent beam. Therefore, the skilled person willing to realize the structure of Peebles would use the variable dimension reflectarray elements as teaching by Maruyama to improve reflection coefficient and phase variation of reflected wave as evident in Maruyama, paras. 0102 & 0107.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peebles in view of Gonzales et al (US 4,905,014 of record).
	Peebles discloses every feature of the claimed invention except the reflectarray having a plurality of reflectarray elements are selectively distributed in a plurality of at least partial loops on the reflector. Gonzales discloses, in Fig. 5, reflectarray elements in a given one of the plurality of at least partial loops have variable dimensions that are 18NG(ES)022651 US DIV arranged in a decreasing gradient of dimensions from an inner portion of the given one of the plurality of at least partial loops to an outer portion of the given one of the plurality of at least partial loops. Since one of ordinary skill in the art would recognize the benefit of providing the emulation of the desired reflective surface of selected geometry, it would have been obvious to distribute reflectarray elements in the manner as taught by Gonzales.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is. The examiner can normally be reached on Flex 9am-7pm ET Monday & Thursday & Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

May 12, 2022

/TRINH V DINH/for Trinh V Dinh, Patent Examiner of Art Unit 2845